DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species XI and sub-species (a) in the reply filed on 6/22/2021 is acknowledged.  Claims 3-6, 14 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second foldable chairs coupled to the first and second foldable chair compartments (see claim 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 25-26, the term "approximately" is a relative term which renders the claims indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




REJECTION BASED ON KRULIK
Claim(s) 1, 10, 13, 15-17, 19-21, 23-24, 29-32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,957,349 to Krulik.
Regarding claim 1, Krulik discloses a bag, comprising: a main compartment (26) configured to accommodate equipment; and a foldable chair compartment (Fig. 6 - compartment formed when flap 120 is in the down position) disposed adjacent to the main compartment, wherein the foldable chair compartment is enclosed within side surfaces of the bag (if the bag is defined by the outermost surfaces, the compartment is within the surfaces of the bag) and is configured to accommodate a foldable chair in a folded configuration (Figs. 1-2).
Regarding claim 10, Krulik discloses wherein the foldable chair compartment comprises: the foldable chair coupled to the foldable chair compartment (Fig. 6, for example), and a closure member (122) operable to selectively open and close the foldable chair compartment to place the foldable chair in an unfolded seating configuration and the folded configuration (opening and closing the compartment allows for folding and unfolding the chair as claimed).
Regarding claim 13, Krulik discloses shoulder straps (25) attached to either one or both of the main compartment and the foldable chair compartment, wherein the main compartment is configured to accommodate at least one racket (depending on the size and shape of the racket, an entire racket would be positionable within the compartment; 
Regarding claim 15, Krulik discloses at least one mounting member (102, 104 – Fig. 6) disposed on an interior side surface of the foldable chair compartment and configured to be coupled to a stand leg of the foldable chair.
Regarding claim 16, Krulik discloses a bag assembly, comprising: a bag comprising: a main compartment (26) configured to accommodate equipment, and a foldable chair compartment (Fig. 6 – compartment formed when flap 120 is in the down position) disposed adjacent to the main compartment and having an interior space enclosed within side surfaces of the bag (Fig. 1 – the chair compartment is enclosed within the side facing away from the back of the wearer and the sides facing toward the back of the wearer); and a foldable chair coupled to the foldable chair compartment and configured to be stored in the interior space in a folded configuration (Figs. 1, 6).
Regarding claim 17, Krulik discloses wherein the bag further comprises at least one mounting member (102, 104) configured to be coupled to a stand leg of the foldable chair to secure the foldable chair to the bag, and the at least one mounting member is further configured to be coupled to the stand leg such that the foldable chair is rotatable with respect to the bag (Fig. 2 – with the flap 120 open, the chair is capable of rotating about the mounting member at least initially).
Regarding claim 19, Krulik discloses wherein the foldable chair compartment further comprises a closure member (122 – Fig. 6) operable to close the foldable chair compartment in a closed configuration and open the foldable chair compartment to an open configuration.

Regarding claim 21, Krulik discloses wherein the foldable chair is rotatable with respect to the bag when the foldable chair compartment is in the open configuration (Fig. 2 – with 120 in the open position, the chair is rotatable about the mounting member at least initially).
Regarding claim 23, Krulik discloses wherein, in an arrangement in which the foldable chair compartment is in an open configuration, the foldable chair is configured to be unfolded from the folded configuration to a seating configuration (Fig. 6 – the chair can be unfolded when the compartment is open).
Regarding claims 24 and 32, Krulik discloses wherein the main compartment is configured to accommodate at least one racket (depending on the size and shape of the racket, an entire racket would be positionable within the compartment; alternatively, the head and part of the handle of a larger racket would be positionable within the compartment, with a portion of the handle extending out of the zipper).

Regarding claim 30, Krulik discloses at least one mounting member (102, 104) configured to couple the foldable chair to the foldable chair compartment such that the foldable chair is rotatable with respect to the bag assembly (Fig. 2 – with 120 in the open position, the chair is rotatable about the mounting member at least initially).
Regarding claim 31, Krulik discloses wherein the bag assembly is a tennis bag (the bag is capable of holding various tennis items) and the at least one main compartment is configured to store at least one tennis racket (depending on the size and shape of the racket, an entire racket would be positionable within the compartment; alternatively, the head and part of the handle of a larger racket would be positionable within the compartment, with a portion of the handle extending out of the zipper).
Regarding claim 34, Krulik discloses wherein the foldable chair is configured to be stored substantially within an interior space of the foldable chair compartment in the folded configuration (Figs. 1-2 – chair is within the interior space of the compartment).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik.
Regarding claim 2, Krulik discloses wherein the bag is a tennis bag (the bag is capable of carrying a tennis racket and/or shoes, balls, tape, etc.).  Krulik fails to disclose the claimed dimensions.  However, it would have been obvious to one of ordinary skill to have made the foldable chair compartment approximately 16 inches to approximately 32 inches and the length of the tennis bag approximately 28 inches to approximately 32 inches because the modification only involves making a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claims 25-26, Krulik fails to disclose the claimed dimensions for the main compartment or for the chair.  However, it would have been obvious to one of ordinary skill to have made the length of the main compartment approximately 28 inches to approximately 32 inches and the length of the chair approximately 22.8 inches to approximately 37 inches because the modification only involves making a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Claims 17-18, 21-22, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik in view of US Patent 6,997,507 to Rhee.
Regarding claim 18, Krulik discloses wherein the bag further comprises at least one mounting member (102, 104) configured to be coupled to a stand leg of the foldable chair and to secure the foldable chair to the bag.  Krulik fails to disclose removable securement or the claimed elements of the mounting member.  However, Rhee discloses a backpack with a chair including a mounting member (35) that removably couples the foldable chair to the bag, the mounting member comprising a base member (half of the Velcro strap from the point it is secured to the bag to one of the outer ends of the strap) attached to an inner surface of the foldable chair compartment (Fig. 1 - via known methods, stitching for example); and a detachable member (remainder of Velcro strap extending to the other end of the strap) attachable to the base member (via the complementary Velcro portions) to secure the stand leg between the base member and the detachable member.  It would have been obvious to one of ordinary skill to have used Rhee’s Velcro attachment (in the orientation shown in Krulik) for the mounting members in Krulik because doing so only involves a simple substitution of one known, equivalent connection element for another to obtain predictable results.
Regarding claim 22, the combination from claim 18 discloses wherein the bag further comprises at least one mounting member (Rhee – 35) configured to be selectively coupled to a stand leg of the foldable chair to secure the foldable chair to the bag, and uncoupled from the stand leg to detach the foldable chair from the bag (the mounting member couples and uncouples the stand leg from the bag).  To the extent complete detachment of the chair is desired, it would have also been obvious to one of 
Regarding claims 17, 21 and 30, to the extent the chair rotation is in doubt, the combination from claim 22 (with both the top and bottom of the chair detachable) discloses wherein the bag further comprises at least one mounting member (35 – Rhee) configured to be coupled to a stand leg of the foldable chair to secure the foldable chair to the bag, and the at least one mounting member is further configured to be coupled to the stand leg such that the foldable chair is rotatable with respect to the bag (with the top connection detached (Rhee), the chair can rotate with respect to the bag about the mounting member).
Regarding claim 33, the combination from claim 22 (with both the top and bottom of the chair detachable) discloses wherein the foldable chair is removably coupled to the foldable chair compartment.
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik in view of US Patent 5,301,998 to Davis.
Regarding claim 35, Krulik fails to disclose a second foldable chair compartment.  However, Davis discloses a carrier with two chairs that each fold out from opposite sides of the carrier (Figs. 2, 8).  It would have been obvious to one of ordinary skill to have included two chairs in Krulik (one at the user’s back and one on the surface of the bag facing away from the user’s back) because it would allow for two people to rest rather than only one.  Further, the combination only involves a mere duplication of 
Regarding claim 36, the combination from claim 35 discloses the second foldable chair coupled to the second foldable chair compartment (the second chair would be coupled to the second compartment in the same manner as the first chair in Krulik); and a second closure member (122 - Krulik (on the side facing away from the user’s back) operable to selectively open and close the second foldable chair compartment to place the second foldable chair in an unfolded seating configuration and the folded configuration (opening and closing the flap allows for folding and unfolding the chair as claimed).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krulik in view of US Patent 7,004,317 to Severa.
Regarding claim 31, Krulik discloses the claimed subject matter (see rejection of claim 31 above).  However, to the extent a specific tennis racket bag is desired, Severa discloses a bag configured to store at least one tennis racket.  It would have been obvious to one of ordinary skill to have shaped and sized Krulik’s main compartment like Severa’s bag because it would allow for securely holding and protecting a tennis racket.  

REJECTION BASED ON EBERLE
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Published Application 2011/0186611 to Eberle.
Regarding claim 1, Eberle discloses a bag, comprising: a main compartment (7) configured to accommodate equipment; and a foldable chair compartment (8) disposed .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle in view of US Published Application 2008/0017683 to Votel.
Regarding claim 7, Eberle fails to disclose drain holes.  However, Votel discloses a wearable carrier wherein a bottom surface of the carrying compartment comprises holes (166 – Fig. 1) configured to allow debris to pass through the bottom surface (the holes are capable of this function).  It would have been obvious to one of ordinary skill to have included drain holes in the chair compartment to allow for drainage, as taught by Votel (see para. 0002, for example).
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle in view of US Published Application 2008/0240624 to Godshaw.
Regarding claim 8, Eberle fails to disclose a protective shell.  However, Godshaw discloses a wearable carrier including a protective shell (64 – Fig. 11) for one of the pockets.  It would have been obvious to one of ordinary skill to have included a protective shell in the chair compartment in Eberle to reinforce and stiffen the pocket, as taught by Godshaw (see para. 0025 – “stiffeners”).
Regarding claim 11, the combination from claim 8 discloses wherein the main compartment is formed of a material softer than a material of the foldable chair compartment (the chair compartment has the shell, which would make it harder than the .
Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberle and Godshaw, further in view of Votel.
Regarding claim 9, the combination from claim 8 fails to disclose drain holes.  However, Votel discloses a wearable carrier wherein a bottom surface of the carrying compartment comprises holes (166 – Fig. 1) configured to allow debris to pass through the bottom surface (the holes are capable of this function).  It would have been obvious to one of ordinary skill to have included drain holes in the chair compartment (i.e. in all layers of the compartment, including the shell) to allow for drainage, as taught by Votel (see para. 0002, for example).
Regarding claim 12, the combination from claim 8 fails to disclose the claimed materials for the main compartment.  However, Votel discloses a wearable carrier that is made of nylon (para. 0026).  It would have been obvious to one of ordinary skill to have used nylon in the main compartment because doing so only involves choosing from a finite number of predictable materials to use in a carrying compartment.  The combination fails to disclose the claimed materials for the foldable chair compartment.  However, Votel discloses that it is known to use polypropylene in a wearable carrier .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734